IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                               AT JACKSON
                                   Assigned on Briefs August 7, 2001

                       RONALD CRAFTON v. JAY DUKES, Warden

                    Direct Appeal from the Circuit Court for Lauderdale County
                              No. 5450     Joseph H. Walker, Judge



                      No. W2001-00320-CCA-R3-CO - Filed September 6, 2001


The petitioner appeals the trial court’s dismissal of his petition for habeas corpus relief. The trial
court determined that the allegations contained in the petitioner’s pro se petition were not ones that
would entitle him to habeas corpus relief, and therefore dismissed his petition. After a careful
review of the record, we affirm the trial court’s dismissal of the petition.

        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which DAVID G. HAYES and JOE G. RILEY,
JJ., joined.

Ronald Crafton, Henning, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter; and Mark E. Davidson, Assistant Attorney
General, for the appellee, State of Tennessee.

                                                      OPINION

         From the extremely sparse record in this case,1 it appears that on November 7, 1991, the
petitioner, Ronald Crafton, was convicted in the Circuit Court of Henry County of two counts of
rape, a Class B felony. After his conviction, while out on bond awaiting sentencing, he apparently
left the state. According to the petitioner, he was subsequently sentenced in absentia to twelve years
on each count, with the sentences to be served consecutively, for an effective sentence of twenty-four
years. On April 26, 1994, he was transported from Indiana, where he was incarcerated, back to
Tennessee to begin service of his Tennessee sentences.


         1
           Other than the petitioner’s petition for writ of habeas corpus and the order denying relief on the petition, the
record consists of o ne judg ment fo rm; vario us misce llaneous o rders; a Clin ton Cou nty She riff Depa rtment’s inmate
arrest report, pre sumab ly from the Indian a county in which the petitioner was arrested after his flight from Tennessee;
and sev eral “offen der senten ce letters,” app arently issue d by the West Te nnessee H igh Secu rity Facility.
        On December 14, 2000, the petitioner filed a pro se petition for writ of habeas corpus2 in the
Circuit Court of Lauderdale County. He alleged that his original computer printout sheets issued
at West Tennessee State Penitentiary showed that his time began to run on November 7, 1991, and
that he was told by a deputy at the Henry County Jail that the judge was “giving” him that time
because he had “not been in any trouble.” He alleged that the trial court unlawfully resentenced him
on April 24, 1994, when he was outside the county’s jurisdiction, changing his sentence effective
date to April 26, 1994. He claimed that there were no factors justifying his receiving the maximum
sentences within the range of punishment. He further alleged that the trial court’s order of
consecutive sentencing was illegal, because it was unaccompanied by any findings of fact by the trial
court reflecting the necessity of consecutive sentencing. According to his argument, he is entitled
to habeas corpus relief because, if sentenced properly, his sentences would have expired.

        On January 9, 2001, the court dismissed the petitioner’s petition, finding that he had failed
to allege any grounds that would entitle him to habeas corpus relief. Thereafter, on February 6,
2001, the petitioner filed a timely appeal to this court, challenging the trial court’s dismissal of his
petition.

                                                      ANALYSIS

        The petitioner contends that the trial court erred in dismissing his petition. He alleges that
the Henry County trial court imposed an unlawful sentence by inappropriately applying enhancement
factors to sentence him at the top of the range, failing to follow the statutory guidelines in imposing
consecutive sentences, and changing his sentence effective date when he was out of the jurisdiction.
The petitioner further alleges that the court clerk “falsified and back-dated a certificate” to change
the effective dates of his sentence, thereby violating his due process rights under the Fifth
Amendment of the United States Constitution. The State responds that the petitioner’s allegations,
even if true, would render his sentence voidable, rather than void, and argues that the trial court
properly dismissed the petition for its failure to state appropriate grounds for habeas corpus relief.

        It is well-established in Tennessee that the remedy provided by a writ of habeas corpus is
limited in scope and may only be invoked where the judgment is void or the petitioner’s term of
imprisonment has expired. State v. Ritchie, 20 S.W.3d 624, 629 (Tenn. 2000); State v. Davenport,
980 S.W.2d 407, 409 (Tenn. Crim. App. 1998); Passarella v. State, 891 S.W.2d 619, 626 (Tenn.
Crim. App. 1994). To obtain habeas corpus relief, the petitioner must show by a preponderance of
the evidence that his sentence is void and not merely voidable. See Davenport, 980 S.W.2d at 409;
Passarella, 891 S.W.2d at 627. A void, as opposed to a voidable, judgment has been defined by our
supreme court as “one in which the judgment is facially invalid because the court did not have the
statutory authority to render such judgment.” Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn.
1998); see also Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). The judgment of a court of general


         2
          It does no t appear th at the petition er has pre viously a ttacked h is Tenne ssee conv ictions by e ither a direct
appeal or post-conviction pleading.

                                                             -2-
jurisdiction is conclusive and presumed to be valid, and such a judgment can only be impeached if
the record affirmatively shows that the rendering court was without personal or subject matter
jurisdiction. Archer v. State, 851 S.W.2d 157, 162 (Tenn. 1993); Passarella, 891 S.W.2d at 626.
The petitioner cannot collaterally attack a facially valid judgment of the trial court in a petition for
habeas corpus relief. Archer, 851 S.W.2d at 162. Thus, habeas corpus relief is available only when
“‘it appears upon the face of the judgment or the record of the proceedings upon which the judgment
is rendered’ that a convicting court was without jurisdiction or authority to sentence a defendant, or
that a defendant’s sentence of imprisonment . . . has expired.” Id. at 164 (citation omitted).

         After a careful review, we conclude that the trial court properly dismissed the petitioner’s
petition for its failure to allege grounds that would entitle him to habeas corpus relief. As the State
points out, the petitioner does not allege that the Circuit Court of Henry County lacked either
personal or subject matter jurisdiction in the case. In arguing that the trial court unlawfully altered
his sentence, the petitioner appears to principally rely on the fact that at least one computer printout
letter issued by the prison system reflected his “sentence effective date” as November 5, 1991, while
in subsequently issued letters the date was recorded as April 24, 1994.3 However, an error made by
prison officials or the prison computer system in recording the petitioner’s sentence and parole dates
would not render the judgment of the Henry County Circuit Court void. As the trial court noted, the
proper method for the petitioner to challenge his time credits or parole dates is through the avenues
of the Uniform Administrative Procedures Act, Tennessee Code Annotated Sections 4-5-101 to -325.
 See Brigham v. Lack, 755 S.W.2d 469, 471 (Tenn. Crim. App. 1988). We further note that the
proper method for the petitioner to challenge a facially valid judgment based on a constitutional
violation would have been in a petition for post-conviction relief. Lewis v. Metro. Gen. Sessions
Court for Nashville, 949 S.W.2d 696, 699 (Tenn. Crim. App. 1996); Fredrick v. State, 906 S.W.2d
927, 929 (Tenn. Crim. App. 1993).4 Thus, we do not accept the petitioner’s circular argument that
his sentences, though facially valid, are not actually so because of sentencing irregularities.

                                                    CONCLUSION

        Based on a careful review, we conclude that the trial court did not err in finding that the
petition failed to allege grounds that would entitle him to habeas corpus relief. Accordingly, we




         3
           Although there are two judgments, presumably, reflecting the two convictions assailed by the petitioner, the
single judgment contained in the record shows that he was sentenced on November 22, 1991, to a period of twelve years
for rape, and that this senten ce was co nsecutive to that imp osed in ind ictment 1 1798. H e received two day s jail credit.
This rape sentence would not have expired, m uch less bo th sentenc es, even if th e petitioner had go ne into custody on
the date of its imposition, which did not occur because he had fled the jurisdiction.

         4
           Since the petitioner w as conv icted in 19 91, he w as subject to a three-ye ar statute of limitations on bringing
a petition fo r post-con viction relief . See Tenn. C ode An n. § 40-3 0-102 (1986) (repealed 1995).

                                                             -3-
affirm the trial court’s dismissal of the petition.




                                                        ___________________________________
                                                        ALAN E. GLENN, JUDGE




                                                  -4-